                         United States District Court
                       Western District of North Carolina
                              Statesville Division

 Earl James Watson,                   )              JUDGMENT IN CASE
                                      )
     Plaintiff(s),                    )                5:18-cv-00142-MR
                                      )
         vs.                          )
                                      )
 Paula Smith, et al., ,               )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 16, 2021 Order.

                                               August 16, 2021




         Case 5:18-cv-00142-MR Document 200 Filed 08/16/21 Page 1 of 1
